
	
		I
		112th CONGRESS
		2d Session
		H. R. 5042
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2012
			Mr. Dent introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on Ancamine
		  2432.
	
	
		1.Ancamine 2432
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Modified aliphatic amine mixture containing: benzyl alcohol
						(CAS No. 100–51–6), formaldehyde, polymer with 1,3-benezenedimethanamine and
						phenol (CAS No. 57214–10–5), 1,3-benzenedimethanamine (CAS No. 1477–55–0),
						phenol, 4,4'-(1-methylethylidene)bis-, polymer with 2-(chloromethyl)oxirane,
						reaction products with ethylenediamine (CAS No. 72480–18–3), and
						ethylenediamine (CAS No. 107–15–3) (Ancamine 2432) (provided for in subheading
						3824.90.28)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of enactment of this Act.
			
